711 S.E.2d 692 (2011)
289 Ga. 391
In The Matter of Fred T. HANZELIK.
No. S11Y0863.
Supreme Court of Georgia.
June 13, 2011.
Paula J. Frederick, General Counsel State Bar, Jonathan Winslow Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
Daniel Joseph Ripper, Luther Anderson, for Hanzelik.
PER CURIAM.
In this reciprocal discipline case the Review Panel issued its Report and Recommendation recommending that Fred T. Hanzelik (State Bar No. 323950) be suspended from practice for 30 days following the order from the Supreme Court of Tennessee imposing a public censure and a 30-day suspension in the State of Tennessee based on Hanzelik's failure to account for funds held in a fiduciary capacity in one case, and his failure to keep his client informed and to disclose a personal conflict of interest in another matter. The State Bar filed a Notice of Reciprocal Discipline and Supplemental Notice of Reciprocal Discipline to which it attached the Judgment of the Hearing Committee from *693 the Tennessee Board of Professional Responsibility, in accordance with Rule 9.4(b), as amended, of the Georgia Rules of Professional Conduct, see Bar Rule 4-102(d). Hanzelik voluntarily acknowledged service and has not filed a response to this reciprocal proceeding.
The Review Panel noted that under Rule 9.4(b)(3), it shall recommend substantially similar discipline unless it finds clearly from the face of the record from which the discipline is predicated that certain elements exist which would give the Review Panel discretion to make such other recommendation as it deems appropriate. Here, the Review Panel found, Hanzelik acknowledged service and did not file a response to the proceeding. Based on its review of the Tennessee order of discipline and supporting documentation, which includes a procedural history and summarizes the underlying matters giving rise to the public censure and suspension, the Review Panel found that none of the elements listed in Rule 9.4(b)(3) are present which would justify a recommendation of discipline other than that imposed by the Supreme Court of Tennessee.
In Tennessee, Hanzelik received a public censure as well as a 30-day suspension. The State Bar of Georgia does not have the identical discipline of a public censure, and the State Bar does not appear to be requesting any discipline other than a 30-day suspension in this case. We have reviewed the record and agree that a 30-day suspension from the practice of law in Georgia is substantially similar to the discipline imposed in Tennessee and is the appropriate punishment in this case. Accordingly, Fred T. Hanzelik hereby is suspended from the practice of law in the State of Georgia for a period of 30 days from the date of this opinion. He is reminded of his duties under Bar Rule 4-219(c).
Thirty-day suspension.
All the Justices concur.